451



         OFFICE   OF THE A’ITONNEY GENERAL     OF TEXAS
                            AUSTIN




Statute8 , and
“in the bus&to
b&141) end athe                              Xsusp4atedtb44bart4r
                                     up044   stated in ~rtiel4 t


                                     on is r0rrpad for tb pllr-
                                    ins -n4Y* P=obasiry,
                                   , bonds and neeuritfes,
                                 4g44) of aating as trustse
                            , ooamittedto it by aontraat
                            4rfon~noe 0r 4ny lawful aat,
                             '49 or Artiale X502 or the


                     aohed t&e aonalusion that the as’
1s not a "dealer ia ez(lhan@ &I aontecwUtion oithls rtmate.
The quated term is nowh@re defined in the statutes, nor La W
word *4xobfmg4." HOWBIB~, ,FD.the Weijotiable Instruezts m,
w4 do find the definition of a "bill of 4xohange.* 54~. 126,
of Art. bS40, Revised Oivll Statutes, mats:
                                                                     452



                                                                       .
            wAbill    or exohti~g4 ie an uooonditicnal OAU&I
     writLn& 4ddnrsed by on4 pes40n ta snother, signad by
     the person g%vIng it, r4puIr5.21~the person to mbra lt
     is addseased to pay w d4nand or at a flx4d or datm-
     m$aal;4gr4     tlm4 4.4~ a4rtaI.n in monsy to order
                 .*

           saotfoms 184 ana 188,of &MO14    ZMV, 24ll44d
Oi+il f3htut48, itisa a part of the 84eotlclbl.eIns-t8
La) Aad am fQllowst                   I'
             *A rwotiabls   p~~&emory mte' rftbln t.54 analas
    ’ or t&m Aot 20 an unooadftlonal       od.e4i.n8rit~d4
      by 0214 person to axmf;her algnsd r r th4 maker m
  ‘-- to pay on demand, .or at a fired   or d4terakrable fihm
      tb;    a.sum aert4i.n ia.m4~    t4 Ord4r or t4 b4ar4r.
      rraSn, a note, is draw& $0 th4 mak&s     own 4+,i+,   2s s4t
      tlaup1.4t0until fndorsed by hlln.

             *A oheok 15 a bill of exahaage dr4ma on a W
     PaJsbrs   on d-d.     IbcoSpt as h%r4in otherrrieaproliad,
     th4 provisions oi thl4 aot apylloabl4 to a biLl of em&as@
     payaU4 on am        apply.to 4 abeok.*

           Ia V&l. 7, Am. Jux!., .a* pago 790, w4 i3nd &4    fol-
lo*lngt

           *BU.s     or 4x0h4&4   OT awt8   oanstitute 4mmtd4l



     the drawwwishsrto avail hkswelIat th4 plko4wh4x-4       thm
     bill  is wae, th% drawdr be*     ta4 party pr5mrl.ly iat4r4sted
     ln, and hn4rited   by, th6 tmn@aQtion.    By +tds latrG=nt
     of exaban@ thir drmwr appropriat4s ths'fund,'aofilalQT
     antioipatad, ia the ctmm44~6 hand and reoefrer th4 am-
     .aideratlonror the appropriistion fm    ';ba~4~44 to *a
     the iastruaent of appropriation ia dellvsr4d: Lh4 offSa
     of'th4 Lnstnunsnt Lo .to oolleet ior th4 draper tma th,
     drtn144, see&ding In cusother pla44, money tawhloh the
     'for&m nosy be 4ntitled; sod although draits eo=4tlsa4
     ar4 uOOa  r0r misinq money that is not t;le mcas8am
     or ordinary purpose for &oh     th4y are e%plo?ad.'
Hon. Zdgar A. Xaddox, pags 3



           And, at page 795 of the,sam   volum   oi -tierio-
Jurleprudsnoa, oa find this:

             W%rioua definitions oi a ~ramissory note have
     been given. In general t4m5, it day be defined to be
     a urltt4n promise by on4 perraon to pay to another person
     thorelh named or hint ord4r, or to the bearer, 4 fixed
     sum ot money, et all events, and at a time speoifled
     therein,   or et a time whioh mud oartalnly arrive."

            While bills of erohange and pr0mi~00~ notee are
mioh alike, ther4 ar4 differena4s between theat, thus wocg-
niz4dd'by our statutes and bythe oommon law. he we underate&,
th4 oorporatlon in qusation 4-46     in th4 buying of notes,
nothing 4184. If 80, it does not deal with bills of 6x0-4,
they being difrerent lnnstxua4nts. Mineral X4118 Investment
        wan inoorporated uuder olauss Ho. 49 of Artiole 1x12,
24-1
"T mea Civil Statutes, readinS as follower

           Vor.any one.or more of the following purposesr
     To aooumulate and lend mne    , purchase, 8411 and deal
     in notee, bonds and seourit T 4s. but without banking ad
     dlmiounting prfvilogse; to eot .a6 trustee under any
     ,express trust ooa&$ted to them by oonbmot and as
     agent ror the perroix%finOoof any lawful %Ot."

            W4 find authorization ia olau44 No. 66, Art1014 1902,
to inoorporato 'to bujr, rell . . 6 or others164 deal 12 . , .
bil&o 0r sxohang4r"   Thus, in th4 ~ertiale or our statut4s
84tMag forth the purpoees ror which private oorporations
may b4 rorrsaa, we rind on4 sootion authorizing the f orxat20n
of oorpcratiom to ~purchaa4, sell aa &eel in notea,“ end
another s4otScn authcriaihg the orgnization    0-rcoryratione
to "buy, s4l.l or othemiee don1 in bi1J.s of exohehge." In
W4b,bstercaI&w I&4rnational  Dictionary, o;ieof the datinitiocs
given of the nouh nexohangen IS:   “8 bill of exohai~~:    3s
oan asorlbe no other roeaniug to the word "BTOfiBnCe,~ as used
in hrtiole 7165, than that of bill of 4XOharye, SO fkat C&3
term “dealer in raxohange; es unred in that statute, xe+vm a
dealer in bills of exohcnE4.
                                                                ,.. .-
                                                                         454

Hon. Ed@P    A. Wddosc, page 4



            Other queatlons rSlaO$ng to dealers in exohange
are eubmitted by you, but they h+hge~ on 8 different    anwar
iPolp the one whiUh we have given to the above question
and need not k nvticed in this optaionr

           In rwr 8aw letter you aldla requeuest
                                               our opinion
in respones to these queetlQns1

            “Sottonda In view of Art1010 889 D, Penal (lode,
     remlatiag   transportation for pereons ror hires tram-
     portatlon agenoise for obtalrifng  oo-traveler8 to share
          neee# licenses and the deolsfons thereon. IO it
                   an lndividuaf. iho has a driverts lloonse
                 00 with tha rxi8tlng law8 of the stats of
     Texam W&d whose automobile fs oquipped~wlth ordinary
     paeeenger plats8 and no others to oarry paosengers
     ror hire rr0ap0116point in the Stat.3 0r Tectrspr
                                                     to
     another polqt in the State of Texae? Would the
     opinion be different if the.lndividuaf, had a chaur-
     r8wi3 lloense issued under the existing iawe 0r she
     State oi Texas? Would the first o~inlon on this quee-
     tion be diitsrent  if the,autoaobile ia equipped with
     oomersreial platea?"

            You have our opinion X?o. O-3770 and w% enclose
chopi* of Wumbers o-1430 and O-1932. Those opinions nay
suimiently    dlepoae of these quertlon# arcked by you,
deppending upon faote wMah  do not appear in your letter.
Ir euoh oplr@na do not meetyour meid8, we will be glad
to hear from you in further detail aa to tti'ooperations
befng oonducted and In whioh you are lntarested.

                                     Your* very truly

                                 ATTORNEY
                                        GENERAL OF TEXAS



                                           Glenn R. Lslarie
                                                Attaletant

GRUAu14

EWOLUSURES